DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 of PCT/JP2018/030486 filed 08/17/2018 and claims foreign priority to Japanese Application No. 2017-157384 filed 08/17/2017.

Status of the claims
Claims 1-14 are pending.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-8 and 14, drawn to method(s) for detecting an aneuploid of a Brassica oleracea plant, comprising: performing real-time PCR using DNA extracted from a sample derived from the Brassica oleracea plant to be tested as a template and DNA markers specific to each of two or more chromosomes of the Brassica oleracea plant; and detecting chromosomal aneuploidy from a relative difference between the amplification values obtained by DNA markers.

Group II, claims 9-10, drawn to a primer set for detecting an aneuploid of a Brassica oleracea plant, comprising: at least one or more primers having the nucleotide sequences shown in SEQ ID NOs: 1 to 18;

Group III, claim 11, drawn to a method for breeding a Brassica oleracea crop, comprising evaluating a frequency of occurrence of aneuploids of chromosomes for each genetic line of the Brassica oleracea plant in order to select a line with a low rate of occurrence of aneuploids.

Group IV, claim 12, drawn to a method for controlling a quality of Brassica oleracea seeds, comprising testing to determine the contamination rate of aneuploids contained in seeds of a Brassica oleracea seed lot.

Group V, claim 13, drawn to a method for controlling a quality of Brassica oleracea plants, comprising testing to determine the contamination rate of aneuploids contained in seeds of a Brassica oleracea seed lot.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The groups above lack unity of invention because the groups do not share the same or corresponding technical feature. Claims 1-8 require at least two Brassica oleracea primers, wherein one of the at least two Brassica oleracea primers are specific to each of two or more chromosomes of the Brassica oleracea plant while claims 9-10 require at least one or more primers comprising the nucleotide sequences selected from SEQ ID NOs: 1 to 18. Claims 11-13 are intended use claims and do not provide any process steps for how the use is to be achieved when the method of claim 1 is modified.

Because the instant claims lack a special technical feature linking them over the art, a lack of unity requirement is proper.

Species
This application contains claims directed to the more than one patentably distinct species. The 
For example, a different search and analysis is required for the method(s) of group I and the primer probe set of group (II).
Currently, claims 1-14 are generic. There is a search and/or examination burden for the patentably distinct species as the searches are not co-extensive and it would be burdensome to search and examine all of the claims.

The species are Group A. Make an election for each group indicated as set forth below:

If Applicant elects any Groups I-V from above, please further elect one choice as set forth below.
Group A: at least one primer from SEQ ID NO: 1-18 for the method elected from group(s) I, and III-V or for the primer probe set of group II: elect one OPTION.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only orto a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different
(1) A product and a process specially adapted for the manufacture of said product; or(2) A product and process of use of said product; or(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or(4) A process and an apparatus or means specifically designed for carrying out the said process;or(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention and a species or grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention, the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(a) and by the fee required under 37 CFR 1.1 7(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/kit, and all product/kit claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/kit claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/kit claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/kit claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/kit are found allowable, an otherwise proper restriction requirement between product/kit claims and process claims may be maintained. Withdrawn process claims that are not Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637





/GARY BENZION/             Supervisory Patent Examiner, Art Unit 1637